Name: Commission Decision of 31 October 1989 on the establishment of Community support framework for Community structural assistance in Ireland
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  EU finance;  Europe
 Date Published: 1989-12-19

 Avis juridique important|31989D0640Commission Decision of 31 October 1989 on the establishment of Community support framework for Community structural assistance in Ireland Official Journal L 370 , 19/12/1989 P. 0039 - 0040*****COMMISSION DECISION of 31 October 1989 on the establishment of Community support framework for Community structural assistance in Ireland (Only the English text is authentic) (89/640/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), and in particular Article 8 (5) thereof, Whereas, in accordance with Article 8 (5) of Regulation (EEC) No 2052/88, the Commission, on the basis of the regional development plans submitted by the Member States, shall establish, through partnership and in agreement with the Member State concerned, the Community support frameworks for Community structural operations; Whereas, in accordance with the second paragraph of that provision, Community support frameworks shall cover in particular the priorities, the forms of assistance, the indicative financing plan, with details of the amount of assistance and its source, and the duration of the assistance; Whereas Title III, Article 8 et seq of Council Regulation (EEC) No 4253/88 (2) laying down provisions for implementing Regulation (EEC) No 2052/88 sets out the conditions for the preparation and implementation of Community support frameworks; Whereas the Irish Government submitted to the Commission on 22 March and 12 June 1989 the plans and operations referred to in Article 8 (4) of Regulation (EEC) No 2052/88 in respect of the region referred to in Article 8 (2) of the said Regulation; Whereas the plans submitted by the Member State include a description of the main priorities selected and an indication of the use to be made of assistance under the European Regional Development Fund (ERDF), the European Social Fund (ESF), the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, and the European Investment Bank (EIB), and the other financial instruments, in implementing the plan; Whereas this Community support framework has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Regulation (EEC) No 2052/88; Whereas the EIB has also been involved in the preparation of the Community support framework in accordance with Article 8 of Regulation (EEC) No 4253/88; whereas it has declared its readiness to help implement this framework on the basis of the estimated loan arrangements indicated in this Decision and in accordance with the provisions of its Statute; Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of this framework in accordance with the specific provisions governing them; Whereas this Decision is consistent with the opinion of the Advisory Committee on the Development and Conversion of Regions and of the European Social Fund Committee; Whereas, in accordance with Article 10 (2) of Regulation (EEC) No 4253/88, this Decision is to be sent as a declaration of intent to the Member State; Whereas in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88 the budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of the subsequent Commission decisions approving the operations concerned, HAS ADOPTED THIS DECISION: Article 1 The Community support framework for Community structural assistance in Ireland, covering the period 1 January 1989 to 31 December 1993, is hereby approved. The Commission declares that it intends to contribute to the implementation of this Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines of the Structural Funds and other existing financial instruments. Article 2 The Community support framework shall include the following essential information: (a) a statement of the specific priorities for joint action: - agriculture, fisheries, forestry, tourism and rural development, - industry, and services, - measures to offset the effects of peripherality, - human resources measures; (b) an outline of the forms of assistance to be provided, primarily in the form of operational programmes; (c) an indicative financing plan specifying, at constant 1989 prices, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, that is ECU 8 400 million for the whole period, and the financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: (in million ecus) 1.2 // // // ERDF // 1 646 // ESF // 1 372 // EAGGF, Guidance Section // 654 // // // Total for Structural Funds // 3 672 // Other grant instruments // - // // // Total grants // 3 672 // // The resultant national financing requirement, that is approximately ECU 2 454 million for the public sector and ECU 2 274 million for the private sector, may be partially covered by Community loans from the European Investment Bank and the other lending instruments. The estimated financial assistance in the form of loans from the EIB and the ECSC is ECU 500 million and ECU 50 million respectively. Article 3 This declaration of intent is addressed to Ireland. Done at Brussels, 31 October 1989. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 185, 15. 7. 1988, p. 9. (2) OJ No L 374, 31. 12. 1988, p. 1.